

116 HR 5366 IH: Chesapeake Bay Oyster Research Act
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5366IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mr. Brown of Maryland (for himself, Mr. Sarbanes, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Commerce, acting through the Administrator of the National Oceanic
			 and Atmospheric Administration, to provide grants supporting research on
			 the conservation, restoration, or management of oysters in the Chesapeake
			 Bay.
	
 1.Short titleThis Act may be cited as the Chesapeake Bay Oyster Research Act. 2.Sense of CongressIt is the sense of Congress that the Chesapeake Bay Office of the National Oceanic and Atmospheric Administration shall be the primary representative of the Administration in the Chesapeake Bay.
		3.Grants for researching oysters in the Chesapeake Bay
 (a)EstablishmentThe Secretary of the Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall establish a grant program (in this section referred to as the Program) under which the Secretary shall award grants to eligible entities for the purpose of conducting research on the conservation, restoration, or management of oysters in the Chesapeake Bay.
 (b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
			(c)Allocation of grant funds
 (1)In generalThe Secretary shall award a grant under the Program to eligible entities that submit an application under subsection (b).
				(2)Matching requirement
 (A)In generalExcept as provided in subparagraph (B), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the research project for which the funding was awarded. For the purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.
 (B)WaiverThe Secretary may waive all or part of the requirement in subparagraph (A) if the Secretary determines that no reasonable means are available through which an eligible entity applying for a grant under this section can meet such requirement and the probable benefit of such research project outweighs the public interest in such requirement.
 (d)DefinitionsIn this Act, the following definitions apply: (1)Academic communityThe term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities.
 (2)Eligible entityThe term eligible entity means a member of the academic community, the seafood industry, a relevant nonprofit organization, or a relevant State agency, that is proposing or conducting a research project on the conservation, restoration, or management of oysters in the Chesapeake Bay developed through consultation with a member of the academic community, a member of the seafood industry, a relevant nonprofit organization, or a relevant State agency.
 (3)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (4)Seafood industryThe term seafood industry means shellfish growers, shellfish harvesters, commercial fishermen, and recreational fishermen. (5)SecretaryThe term Secretary means the Secretary of the Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $2,000,000 for each of the fiscal years 2020 through 2025 to carry out this section.
			